Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 25, 2016

                                     No. 04-16-00186-CV

  COTTER & SONS, INC; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
Freeway Building, L.P.; Cotter 7447 Harwin Building, LP; Cotter Equities, LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities, LLC; Cotter Katy Freeway Building, LP; Et al.,
                                         Appellants

                                               v.

             BJ CORPORATION D/B/A NATIONAL BUILDING SERVICE,
                                  Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-09427
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
       The court reporter has filed a notification of late reporter’s record, requesting sixty
additional days from the current deadline to prepare the reporter’s record. We grant the request
and ORDER the court reporter to file the reporter’s record on or before July 11, 2016. NO
FURTHER EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court